 328 NLRB No. 64NOTICE:  This opinion is subject to formal revision before publication in thebound volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.20570, of any typographical or other formal errors so that corrections canbe included in the bound volumes.Sparta Corporation and United Mine Workers ofAmerica, District 17, Sub-District II, AFLŒCIO.Case 9-CA-36280May 24, 1999DECISION AND ORDERBY CHAIRMAN TRUESDALE AND MEMBERS FOX ANDBRAMEUpon a charge filed by the Union on September 21,1998, the General Counsel of the National Labor Rela-tions Board issued a complaint on January 29, 1999,against Sparta Corporation, the Respondent, alleging thatit has violated Section 8(a)(1) and (5) of the NationalLabor Relations Act.  Although properly served copies of
the charge and complaint, the Respondent failed to file
an answer.On April 9, 1999, the General Counsel filed a Motionfor Summary Judgment with the Board.  On April 14,1999, the Board issued an order transferring the pro-ceeding to the Board and a Notice to Show Cause whythe motion should not be granted.  The Respondent filedno response.  The allegations in the motion are therefore
undisputed.The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentSections 102.20 and 102.21 of the Board's Rules andRegulations provide that the allegations in the complaintshall be deemed admitted if an answer is not filed within
14 days from service of the complaint, unless good cause
is shown.  In addition, the complaint affirmatively notesthat unless an answer is filed within 14 days of service,all the allegations in the complaint will be considered
admitted.  Further, the undisputed allegations in the Mo-tion for Summary Judgment disclose that the Region, byletter dated March 23, 1999, notified the Respondent that
unless an answer were received by March 31, 1999, a
Motion for Summary Judgment would be filed.  On
March 25, 1999, the Respondent's counsel advised the
General Counsel in a telephone conversation that the
Respondent would not file an answer to the complaint.In the absence of good cause being shown for the fail-ure to file a timely answer, we grant the General Coun-sel's Motion for Summary Judgment.On the entire record, the Board makes the followingFINDINGS OF FACTI.  JURISDICTIONAt all material times, the Respondent, a corporationwith an office and place of business in Switzer, WestVirginia, has been engaged in the business of miningcoal.  During the 12 months preceding issuance of thecomplaint, the Respondent, in conducting its businessoperations described above, purchased and received at its
Switzer, West Virginia facility goods valued in excess of$50,000 from Mine Exchange, Inc., located within theState of West Virginia, which, in turn, purchased andreceived those goods from points outside the State of
West Virginia.  We find that the Respondent is an em-ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act, and that the Union is alabor organization within the meaning of Section 2(5) of
the Act.II.  ALLEGED UNFAIR LABOR PRACTICESThe employees of the Respondent described in article1A of the National Bituminous Coal Wage Agreement of1998 constitute a unit appropriate for the purposes of
collective bargaining within the meaning of Section 9(b)of the Act.Since about September 1996, the Union has been thedesignated exclusive collective-bargaining representativeof the unit, and since then the Respondent has recognized
the Union as the representative.  This recognition has
been embodied in successive collective-bargaining
agreements between the Respondent and the United
Mine Workers of America on behalf of its locals and
districts, including the Union, the most recent of which is
effective from January 1, 1998 to December 31, 2002.
At all times since about September 1996, based on Sec-tion 9(a) of the Act, the Union has been the exclusivecollective-bargaining representative of the unit.On about July 31, 1998, the Respondent ceased pro-viding its employees with health benefits pursuant toarticle XX of the collective-bargaining agreement de-scribed above and, at all times thereafter, has failed topay medical claims for which it is responsible under that
agreement.Since on about July 31, 1998, by the conduct describedabove, the Respondent has failed to continue in effect allthe terms and conditions of the collective-bargaining
agreement.  These health benefits relate to wages, hours,and other terms and conditions of employment of the unitemployees, and are mandatory subjects for the purposes
of collective bargaining.The Respondent engaged in the above-described con-duct without prior notice to the Union and without af-fording the Union an opportunity to bargain with theRespondent with respect to this conduct and the effects
of this conduct, and without the Union's consent.CONCLUSION OF LAWBy the acts and conduct described above, the Respon-dent has been failing and refusing to bargain collectivelywith the exclusive collective-bargaining representative ofits employees, and has thereby engaged in unfair labor
practices affecting commerce within the meaning of Sec-tion 8(a)(1) and (5) and Section 2(6) and (7) of the Act. DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, we shall order it to cease anddesist and to take certain affirmative action designed to
effectuate the policies of the Act.  Specifically, havingfound that the Respondent has violated Section 8(a)(5)and (1) of the Act by failing, since July 31, 1998, to pro-vide health benefits to unit employees pursuant to articleXX of the 1998Œ2002 collective-bargaining agreement
and failing to pay their medical expenses, we shall order
the Respondent to honor the terms of the agreement, andto make whole its unit employees by making all con-tractually required health insurance payments or contri-butions, including any additional amounts applicable tosuch delinquent payments as determined pursuant to
Merryweather Optical Co., 240 NLRB 1213, 1216(1979).  In addition, the Respondent shall reimburse unitemployees for any expenses ensuing from the Respon-dent's failure to make such required payments or contri-butions, as set forth in Kraft Plumbing & Heating, 252NLRB 891 fn. 2 (1980), enfd. 661 F.2d 940 (9th Cir.1981), such amounts to be computed in the manner setforth in Ogle Protection Service, 183 NLRB 682 (1970),enfd. 444 F.2d 502 (6th Cir. 1971), with interest as pre-scribed in New Horizons for the Retarded, 283 NLRB1173 (1987).ORDERThe National Labor Relations Board orders that theRespondent, Sparta Corporation, Switzer, West Virginia,its officers, agents, successors, and assigns, shall1.  Cease and desist from(a)  Failing and refusing to bargain with United MineWorkers of America, District 17, Sub-District II, AFLŒCIO, the exclusive representative of the employees of theRespondent described in article 1A of the National Bitu-minous Coal Wage Agreement of 1998, by failing toprovide health benefits to unit employees pursuant to
article XX of the 1998Œ2002 collective-bargaining
agreement.(b)  In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.  Take the following affirmative action necessary toeffectuate the policies of the Act.(a)  Comply with the terms of the 1998Œ2002 collec-tive-bargaining agreement by making all contractuallyrequired health insurance benefits payments or contribu-tions retroactive to July 31, 1998, and make whole theunit employees for any loss of benefits or expenses en-suing from its failure, since about July 31, 1998, to pro-vide health benefits to unit employees pursuant to articleXX of the agreement, as set forth in the remedy section
of this Decision.(b)  Preserve and, within 14 days of a request, makeavailable to the Board or its agents for examination andcopying, all payroll records, social security payment rec-ords, timecards, personnel records and reports, and allother records necessary to analyze the amount of back-pay due under the terms of this Order.(c)  Within 14 days after service by the Region, post atits facility in Switzer, West Virginia, copies of the at-tached notice marked ﬁAppendix.ﬂ1  Copies of the notice,on forms provided by the Regional Director for Region9, after being signed by the Respondent's authorized rep-resentative, shall be posted by the Respondent andmaintained for 60 consecutive days in conspicuousplaces including all places where notices to employeesare customarily posted.  Reasonable steps shall be taken
by the Respondent to ensure that the notices are not al-tered, defaced or covered by any other material.  In theevent that, during the pendency of these proceedings, theRespondent has gone out of business or closed the facil-ity involved in these proceedings, the Respondent shallduplicate and mail, at its own expense, a copy of the no-tice to all current employees and former employees em-ployed by the Respondent at any time since July 31,1998.(d)  Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken tocomply.
   Dated, Washington, D.C. May 24, 1999John C. Truesdale                           ChairmanSarah M. Fox,                                 MemberJ. Robert Brame III,                    Member(SEAL)          NATIONAL LABOR RELATIONS BOARD                                                       1 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board.ﬂ SPARTA CORPORATION3APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us topost and abide by this notice.WE WILL NOT   fail and refuse to bargain with UnitedMine Workers of America, District 17, Sub-District II,AFLŒCIO, the exclusive representative of our employees
described in Article 1A of the National Bituminous Coal
Wage Agreement of 1998, by failing to provide healthinsurance benefits to unit employees pursuant to articleXX of the 1998Œ2002 collective-bargaining agreement.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL comply with the terms of the 1998Œ2002collective-bargaining agreement by making all contractu-ally required health insurance benefits payments or con-tributions retroactive to July 31, 1998, and WE WILL makewhole the unit employees for any loss of benefits or ex-penses ensuing from our failure, since about July 31,1998, to provide health benefits to unit employees pursu-ant to article XX of the agreement, with interest.SPARTA CORPORATION